Title: From Thomas Jefferson to George Hay, 7 September 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Monticello Sep. 7. 07.
                        
                        I recieved late last night your favor of the day before & now re-inclose you the Subpoena. as I do not
                            believe that the district courts have a power of commanding the Executive government to abandon superior duties & attend
                            on them, at whatever distance, I am unwilling by any notice of the Subpoena to set a precedent which might sanction a
                            proceeding so preposterous. I inclose you therefore a letter, public & for the court, covering substantially all they
                            ought to desire. if the papers which were inclosed in Wilkinson’s letter may in your judgment be communicated without
                            injury, you will be pleased to communicate them. I return you the original letter.
                        I am happy in having the benefit of mr Madison’s counsel on this occasion, he happening to be now with me.
                            we are both strongly of opinion that the prosecution against Burr for misdemeanor should proceed at Richmond. if defeated
                            it will heap coals of fire on the head of the judge: if convicted, it will give time to see whether a prosecution for
                            treason against him can be instituted in any & what other court. but we incline to think it may be best to send
                            Blannerhasset & Smith (Israel) to Kentucky to be tried both for the treason & misdemeanor. the trial of Dayton for
                            misdemeanor may as well go on at Richmond. I salute you with great esteem & respect. 
                        
                            Th: Jefferson
                            
                        
                    